Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 18, 2016

                                    No. 04-16-00131-CV

                   REGENT CARE CENTER AT MEDICAL CENTER,
                                  Appellant

                                              v.

                                     William HOLLIS,
                                          Appellee

                  From the County Court at Law No. 5, Bexar County, Texas
                                  Trial Court No. 380950
                        Honorable Karen A. Crouch, Judge Presiding


                                       ORDER

       Court reporter Geneva Garcia has filed a notification of late record, requesting an
extension of time to file the reporter’s record because of computer problems. The extension is
GRANTED. The reporter’s record is due on May 30, 2016.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court